Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A gear train unit for coupling a drive motor with an automatic punching press or with a punching press, respectively, with a plurality of planetary gear train stages connected one after the other, which each comprise a ring gear, a sun gear and a plurality of planet gears supported on a planet carrier, wherein the sun gear of each following planetary gear train stage is formed by the planet carrier of the preceding planetary gear train stage or is connected or connectable with said planet carrier in a torsionally rigid manner in rotational direction of the latter,
with a driving element which forms the sun gear of the first planetary gear train stage or which is connected or connectable with said sun gear in a torsionally rigid manner in rotational direction of the latter,
and with an output element which forms the planet carrier of the last of the planetary gear train stages connected one after the other, or which is connected or connectable with said planet carrier in a torsionally rigid manner in rotational direction of the latter,
wherein the gear train unit is surrounded by a drum-type housing which forms the output element of the gear train unit and which is supported by second bearings, 
wherein the driving element is supported by means of first bearings, arranged in the region of its ends, in a rotatable manner about its longitudinal axis and wherein at least a part of the planet carriers of the planetary gear train stages is supported on the driving element in the region between the first bearings by means of bearings, and wherein the driving element is supported with the first bearings in each case at a component which is stationary during operation.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. The invention is the arrangement and disposition of the bearings, the planetary gear elements and the output drum shape relative to each other. The closest prior art appears to be FR 1249299 A, cited in the Written Opinion, but does not meet all of the limitations of the claimed invention and it does not appear that it would have been obvious to one of ordinary skill in this art to modify the reference since there is no motivation in the cited prior art to do so. Therefore, the examiner is required by law to allow the claims since there are no further objections or rejections thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 06 May 2016 and 22 June 2016 have been considered by the examiner. 
The examiner has reviewed the Written Opinion filed 06 May 2016. The claims were rejected over several items of prior art. However, applicant refuted the rejections in that Opinion in a Reply filed 06 July 2015 (see attached). The examiner agrees with applicant’s reply and therefore the rejections were not sustained. 
None of the references show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Friday, January 15, 2021